Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 both recite a range which makes them indefinite. It is unclear what the start of the range is if it is not defined in the claim. The assumption is, for example, Claim 4 is 0.02 nm/Pa to 0.9 nm/Pa, however it must be clearly defined. Claim 5 presents a similar issue.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niklaus (WO 2007/117198 A1, provided by Applicant), in view of Buhmann (US 20120189143 A1).
Regarding Claim 1, Niklaus teaches: An MEMS microphone (see Figs), comprising: a first substrate (14), a vibration diaphragm (20) supported above the first substrate (14) by a spacing portion (32), the first substrate, the spacing portion, and the vibration diaphragm enclosing a vacuum chamber (as shown). Niklaus does not teach: wherein a static deflection distance of the vibration diaphragm under an atmospheric pressure comprises less than a distance between the vibration diaphragm and the first substrate, and a floating gate field effect transistor configured to output a varying electrical signal, the floating gate field effect transistor including a source electrode and a drain electrode provided on the first substrate and a floating gate provided on the vibration diaphragm. In a related field, Buhmann teaches a MEMS microphone having a floating gate field-effect transistor for outputting a varying electrical signal, wherein the floating gate field-effect transistor comprises a source 5a and a drain 5b disposed on a substrate, and further comprises a floating gate 9 disposed on a diaphragm (4) (see further ¶ [0007]-[0008], [0021]-[0022], [0035] and Figs. 1-3). The use of such structure taught by Buhmann allows for extreme miniaturization of a MEMS microphone (¶ [0008]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Niklaus to include the structure of a source and drain electrode and a floating gate as taught by Buhmann. Motivation for doing so would lie in further minimizing the size of a MEMS microphone per design requirements. The claimed static deflection distance, while not specifically 
Regarding Claim 2, Niklaus, in view of Buhmann, teaches: wherein the floating gate is provided on a side of the vibration diaphragm that is adjacent to or away from the vacuum chamber (as modified, it would be adjacent to).
Regarding Claim 3, Niklaus, in view of Buhmann, teaches: wherein the vibration diaphragm comprises a composite structure, the floating gate being provided in the composite structure of the vibration diaphragm (as modified, the floating gate would create a composite structure).
Regarding Claim 6, Niklaus, in view of Buhmann, teaches: further comprising an ASIC circuit integrated on the first substrate (Niklaus: page 18, last paragraph).
Regarding Claim 7, Niklaus, in view of Buhmann, teaches: wherein the floating gate on the vibration diaphragm is electrically connected to a circuit layout on the first substrate by a lead (Buhmann, ¶ [0026]: “Reference symbols 10a designate metallic vias between the gate electrode 9 and a metal conductor track, designated by reference symbol 11a, for realizing a redistribution wiring”).
Regarding Claim 10, Niklaus teaches: wherein a bonding pad for an external connection is provided on a side of the first substrate that is away from the vacuum chamber (Fig. 10 and Page 15, 2nd to last ¶).


Allowable Subject Matter
Claims 4-5, 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651